DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 07/22/2021 containing amendments and remarks to the claims.
The rejection of claims 109, 113, 121 and 122 under 35 U.S.C. 101 are moot due to cancellation of the claims.
The rejections of claims 109, 113, 121 and 122 under 35 U.S.C. 102(b) are moot due to cancellation of the claims. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art alone or in combination with references discloses or reasonably suggests an olefinic feedstock comprising at least about 70-80% hexahydrofarnesene, about 5-10% farnesane, and about 10-20% tetrahydrofarnesene; or at least about 70-80% hexahydrofarnesene, about 5-15% farnesane, and about 5% or less tetrahydrofarnesene as recited in claim 110. 
The closest prior art of record is Kim (“Biosynthetic Studies of 4,8-Dimethyldecanal, the Aggregation Pheromone of the Red Flour Beetle, Tribolium castaneum”, Thesis (Ph. D. in Agricultural Science)--University of Tsukuba, (A), no. 3755, 2005.3.25). Kim discloses synthesizing a terpene derivative feedstock comprising hexahydrofarnesene (p. 9, p. 12, p. 13). The hexahydrofarnesene is used as a feedstock and is considered to be a 100% hexahydrofarnesene feedstock. Kim does not disclose that the hexahydrofarnesene feedstock further comprises farnesane or tetrahydrofarnesene in the claimed amounts, and therefore the claims 110-112, 114 and 115 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772